OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21108 Pioneer Series Trust X (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: March 31 Date of reporting period: June 30, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Fundamental Growth Fund Schedule of Investments 6/30/15 (unaudited) Shares Value COMMON STOCKS - 98.0% Energy - 3.6% Oil & Gas Equipment & Services - 2.5% Schlumberger, Ltd. $ Oil & Gas Exploration & Production - 1.1% Cabot Oil & Gas Corp. $ Total Energy $ Materials - 5.0% Fertilizers & Agricultural Chemicals - 1.1% Monsanto Co. $ Industrial Gases - 0.7% Praxair, Inc. $ Specialty Chemicals - 3.2% Ecolab, Inc. $ International Flavors & Fragrances, Inc. $ Total Materials $ Capital Goods - 9.2% Aerospace & Defense - 4.6% Precision Castparts Corp. $ United Technologies Corp. $ Industrial Conglomerates - 3.3% 3M Co. $ Construction & Farm Machinery & Heavy Trucks - 1.3% Cummins, Inc. $ Total Capital Goods $ Transportation - 1.6% Air Freight & Logistics - 1.6% United Parcel Service, Inc. (Class B) $ Total Transportation $ Consumer Services - 3.6% Restaurants - 3.6% Starbucks Corp. $ Total Consumer Services $ Media - 6.5% Movies & Entertainment - 6.5% The Walt Disney Co. $ Time Warner, Inc. $ Total Media $ Retailing - 7.8% Apparel Retail - 2.6% Ross Stores, Inc. $ Home Improvement Retail - 3.9% The Home Depot, Inc. $ Automotive Retail - 1.3% O'Reilly Automotive, Inc. * $ Total Retailing $ Food & Staples Retailing - 4.0% Drug Retail - 4.0% CVS Health Corp. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 5.2% Soft Drinks - 3.1% PepsiCo., Inc. $ Tobacco - 2.1% Reynolds American, Inc. $ Total Food, Beverage & Tobacco $ Household & Personal Products - 3.5% Household Products - 2.0% Colgate-Palmolive Co. $ Personal Products - 1.5% The Estee Lauder Companies, Inc. $ Total Household & Personal Products $ Health Care Equipment & Services - 4.5% Health Care Equipment - 2.1% Medtronic PLC $ Health Care Services - 2.4% Express Scripts Holding Co. * $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 15.8% Biotechnology - 8.4% Celgene Corp. * $ Gilead Sciences, Inc. * Vertex Pharmaceuticals, Inc. * $ Pharmaceuticals - 4.0% Allergan plc $ Johnson & Johnson $ Life Sciences Tools & Services - 3.4% Thermo Fisher Scientific, Inc. $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Diversified Financials - 2.6% Specialized Finance - 2.6% Intercontinental Exchange, Inc. $ Total Diversified Financials $ Software & Services - 13.9% Internet Software & Services - 4.8% Google, Inc. (Class A) * $ Google, Inc. (Class C) $ Data Processing & Outsourced Services - 4.5% MasterCard, Inc. $ Systems Software - 4.6% Microsoft Corp. $ Total Software & Services $ Technology Hardware & Equipment - 10.0% Communications Equipment - 2.3% Qualcomm, Inc. $ Computer Storage & Peripherals - 7.7% Apple, Inc. $ EMC Corp. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 1.2% Semiconductors - 1.2% Analog Devices, Inc. $ Total Semiconductors & Semiconductor Equipment $ TOTAL COMMON STOCKS (Cost $1,965,835,921) $ TOTAL INVESTMENT IN SECURITIES - 98.0% (Cost $1,965,835,921) (a) $ OTHER ASSETS & LIABILITIES - 2.0% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) AtJune 30, 2015, the net unrealized appreciation on investments based on cost for federal income tax purposes of $1,965,835,921 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.)See Notes to Financial Statements — Note 1A. Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments)See Notes to Financial Statements — Note 1A. Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services or broker-dealers) as Level 3. The following is a summary of the inputs used as of June 30, 2015, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Common Stocks $ $
